Title: To George Washington from Edmund Randolph, 4 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Philadelphia July 4. 1795.
          
          E. Randolph has the honor of informing the President, that he is prevented from waiting on him this morning by a tenesmus in his bowels, which has been very painful to him for four hours, and keeps him constantly on his legs. He is afraid, that it will deprive him of waiting on the President in any other part of the day.
          It is pretty certain, that the intended outrage in Kensington is suppressed; and that the leading men have been reasoned into a submission to order.
        